Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of September 18, 2020 (the “First Amendment Effective Date”), by
and among CACTUS WELLHEAD, LLC, a Delaware limited liability company, as
borrower (the “Borrower”), the other Loan Parties party hereto (if any), the
Lenders and Issuing Banks party hereto and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (together with its successors and assigns, the
“Administrative Agent”).
RECITALS:
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
August 21, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), by and
among the Borrower, the other Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent. Capitalized terms used but not defined
herein have the meaning set forth in the Credit Agreement, as amended hereby;
WHEREAS, the Loan Parties have requested that the Credit Agreement be amended as
hereinafter provided; and
WHEREAS, subject to and upon the terms and conditions contained herein, the
Lenders and Issuing Banks party hereto and the Administrative Agent have agreed
to the Loan Parties’ requests as set forth herein.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1.Amendments to the Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this First
Amendment, but subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, the Credit Agreement is hereby amended as of the First
Amendment Effective Date in the manner provided in this Section 1.
1.1    Restated Definitions. The following definitions contained in Section 1.01
of the Credit Agreement are hereby amended and restated in their respective
entireties to read in full as follows:
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective
1

--------------------------------------------------------------------------------



date of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.14(c)), then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the federal funds effective rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Loan Documents” means, collectively, this Agreement, the First Amendment, any
promissory notes issued pursuant to this Agreement, any Letter of Credit
applications, the Collateral Documents, the Loan Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered by any Loan Party to, or in favor of, the Administrative
Agent or any Lender and including all other pledges, powers of attorney,
consents, assignments, notices, fee letters, notes, guarantees, contracts,
letter of credit agreements, letter of credit applications and any agreements
between the Borrower and the Issuing Bank regarding the Issuing Bank’s Issuing
Bank Sublimit or the respective rights and obligations between the Borrower and
the Issuing Bank in connection with the issuance of Letters of Credit, and all
other agreements, instruments and documents, in each case, whether heretofore,
now or hereafter executed by or on behalf of any Loan Party, or any employee of
any Loan Party in such capacity, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any
2

--------------------------------------------------------------------------------



reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Payment Condition” shall be deemed to be satisfied in connection with a
Restricted Payment, Investment, Permitted Acquisition or asset disposition if:
(a)    no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect to such Restricted Payment, Investment,
Permitted Acquisition or asset disposition;
(b)    either (i) immediately after giving effect to and at all times during the
thirty (30) consecutive day period immediately prior to such Restricted Payment,
Investment, Permitted Acquisition or asset disposition, the Borrower shall have
(A) Availability (or with respect to such thirty (30) consecutive day period, an
average of Availability for such thirty (30) days) calculated on a pro forma
basis after giving effect to such Restricted Payment, Investment, Permitted
Acquisition or asset disposition of not less than $30,000,000 and (B) a Fixed
Charge Coverage Ratio for the most recently ended four (4) fiscal quarter period
for which financial statements have been delivered pursuant to Section 5.01,
calculated on a pro forma basis after giving effect to such Restricted Payment,
Investment, Permitted Acquisition or asset disposition, of not less than 1.00 to
1.00 or (ii) solely with respect to such Restricted Payment, (A) the Borrower
shall have Unrestricted Cash of not less than $100,000,000 and (B) the aggregate
amount of the Loans shall be zero, in each case immediately prior to and
immediately after giving effect to such Restricted Payment; and
(c)    the Borrower shall deliver to the Administrative Agent as soon as
available, but in any event not less than two (2) Business Days after such
Restricted Payment, Investment, Permitted Acquisition or asset disposition is
made or consummated (or such later date as the Administrative Agent may agree in
its sole discretion), a certificate in form and substance reasonably
satisfactory to the Administrative Agent certifying as to the items described in
clauses (a) and (b) above and attaching calculations or supporting
documentation, as applicable, for clause (b).
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
3

--------------------------------------------------------------------------------



quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2    New Definitions. Section 1.01 of the Credit Agreement is amended to add
thereto in alphabetical order the following definitions which shall read in full
as follows:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
4

--------------------------------------------------------------------------------



“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion and in consultation with the Borrower may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely,
5

--------------------------------------------------------------------------------



provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBO Screen Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.
“BHC Act Affiliate” means, as to any Person, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
6

--------------------------------------------------------------------------------



amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning given to such term in Section 9.23.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Early Opt-in Election” means the occurrence of:
(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
7

--------------------------------------------------------------------------------



(2)     (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of the First Amendment Effective Date, by and among the Borrower, the other
Loan Parties party thereto (if any), the Administrative Agent and the Lenders
party thereto.
“First Amendment Effective Date” means September 18, 2020.
“IBA” has the meaning assigned to such term in Section 1.08.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning given to such term in Section 9.23.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“SOFR” with respect to any day, means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Supported QFC” has the meaning given to such term in Section 9.23.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
8

--------------------------------------------------------------------------------



“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unrestricted Cash” means the aggregate amount of unrestricted (other than Liens
and other restrictions in favor of the Administrative Agent and Liens permitted
pursuant to Section 6.02(f) of this Agreement) cash and Permitted Investments of
the Loan Parties held in all deposit accounts and all securities accounts of the
Loan Parties (i) maintained with Administrative Agent or any of its Affiliates
or (ii) that are otherwise subject to a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable, at such time.
“U.S. Special Resolution Regimes” has the meaning given to such term in Section
9.23.
1.3    Amendment to Article I of the Credit Agreement. Article I of the Credit
Agreement is hereby amended by adding a new Section 1.08 immediately following
Section 1.07 of the Credit Agreement, which new Section 1.08 shall read in full
as follows:
Section 1.08    Interest Rates; LIBOR Notifications. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(e), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative successor or
replacement rate implemented
9

--------------------------------------------------------------------------------



pursuant to Section 2.14(c), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, and (ii) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.14(d)), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.
1.4    Amendment to Section 2.14 of the Credit Agreement. Section 2.14 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
Section 2.14    Alternate Rate of Interest; Illegality.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into an ABR Borrowing on the last day of the then current Interest Period
applicable thereto, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided, that the
Borrower shall have the option to revoke any such Borrowing Requests.
(b)    If any Lender determines that any Requirement of Law applicable to such
Lender has made it unlawful, or if any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable lending office to make,
maintain, fund or continue any Eurodollar Borrowing, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
10

--------------------------------------------------------------------------------



purchase or sell, or to take deposits of, dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make, maintain, fund or
continue Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings
will be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower will upon demand from such
Lender (with a copy to the Administrative Agent), either convert or prepay all
Eurodollar Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrower will also pay accrued interest on the amount so
converted or prepaid.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(e)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made
11

--------------------------------------------------------------------------------



by the Administrative Agent or Lenders pursuant to this Section 2.14, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.14.
(f)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided, that the Borrower shall have the option to revoke any such
Borrowing Requests.
1.5    Amendments to Section 3.11 of the Credit Agreement. Section 3.11 of the
Credit Agreement is hereby amended by:
(a)    Inserting a reference to “(a)” immediately before the reference to “The
Loan Parties” appearing in the first sentence of such section.
(b)    Adding a new clause (b) immediately following new clause (a) therein,
which new clause (b) shall read in full as follows:
(b)    To the knowledge of the Borrower, the information included in the most
recent Beneficial Ownership Certification (if any) provided to the Lenders in
connection with this Agreement is true and correct in all respects.
1.6    Amendment to Section 3.23 of the Credit Agreement. Section 3.23 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
Section 3.23    Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.
1.7    Amendment to Section 5.01 of the Credit Agreement. Section 5.01 of the
Credit Agreement is hereby amended by amending and restating clause (l)
appearing therein to read in full as follows:
(l)    promptly following any request therefor, (i) such other information
regarding the operations, material changes in ownership of Equity Interests,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
12

--------------------------------------------------------------------------------



with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and Beneficial Ownership Regulation.
1.8    Amendment to Section 5.02 of the Credit Agreement. Section 5.02 of the
Credit Agreement is hereby amended by:
(a)    Deleting the reference to “and” appearing at the end of clause (h) of
such section;
(b)    Deleting the period appearing at the end of clause (i) of such section
and replacing it with a reference to “; and”;
(c)    Adding a new clause (j) immediately following existing clause (i) of such
section to read in full as follows:
(j)    any Financial Officer obtaining actual knowledge of any change in the
information provided in the Beneficial Ownership Certification (if any)
delivered to a Lender that would result in a change to the list of beneficial
owners identified in such certification.
1.9    Amendment to Section 6.04(c) of the Credit Agreement. The reference to
“Section 5.13” contained in Section 6.04(c) of the Credit Agreement is hereby
replaced with a reference to “Section 5.14”.
1.10    Amendment to Section 9.02(b) of the Credit Agreement. The first sentence
of clause (b) of Section 9.02 of the Credit Agreement is hereby amended by
inserting a reference to the phrase “and (d)” immediately after the reference to
the phrase “and subject to Section 2.14(c)” therein.
1.11    Amendment to Section 9.20 of the Credit Agreement. Section 9.20 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
Section 9.20.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
13

--------------------------------------------------------------------------------



    (i)    a reduction in full or in part or cancellation of any such liability;
    (ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
    (iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
1.12    Amendment to Article IX of the Credit Agreement. Article IX of the
Credit Agreement is hereby amended by adding a new Section 9.23 immediately
following Section 9.22 of the Credit Agreement, which new Section 9.23 shall
read in full as follows:
Section 9.23    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of Texas and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed
14

--------------------------------------------------------------------------------



by the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
SECTION 2.    Amendments to the Security Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this First
Amendment, but subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, the Security Agreement is hereby amended as of the First
Amendment Effective Date in the manner provided in this Section 2.
2.1    Amendment to Section 4.5 of the Security Agreement. Section 4.5 of the
Security Agreement is hereby amended by adding a reference to the phrase “to the
extent required pursuant to Section 4.13” to the end of the last sentence of
Section 4.5 of the Security Agreement.
2.2    Amendment to Section 4.13 of the Security Agreement. Section 4.13 of the
Security Agreement is hereby amended and restated in its entirety to read in
full as follows:
Section 4.13 Control Agreements. For each Deposit Account, Securities Account or
Commodity Account (in each case other than any Excluded Account) in existence as
of the First Amendment Effective Date for which a Control Agreement has not been
delivered as of the First Amendment Effective Date or opened thereafter, which
is held at or maintained (i) with the Administrative Agent or any Lender, such
Grantor will provide a Deposit Account Control Agreement, a Securities Account
Control Agreement or a Commodity Account Control Agreement, as applicable,
within thirty (30) days following a request therefor from the Administrative
Agent (or such later date as the Administrative Agent may agree in its sole
discretion) and (ii) with any other bank or other financial institution that is
not the Administrative Agent or any Lender, such Grantor will provide a Deposit
Account Control Agreement, a Securities Account Control Agreement or a Commodity
Account Control Agreement, as applicable, substantially contemporaneously with
the opening (or promptly after such account no longer constitutes an Excluded
Account) of such Deposit Account, Securities Account or Commodity Account (or
such later date as the Administrative Agent may agree in its sole discretion).
2.3    Amendment to Section 7.1 of the Security Agreement. Section 7.1 of the
Security Agreement is hereby amended by replacing the reference to “In
accordance with Section 4.13” with a reference to “Subject to Section 4.13” at
the beginning of such section.
2.4    Amendment to Section 7.2 of the Security Agreement. Section 7.2 of the
Security Agreement is hereby amended by inserting a reference to the phrase
“subject to Section 4.13,” immediately after the reference to clause (b) and
immediately before the reference to the phrase “cause each bank”.
15

--------------------------------------------------------------------------------



SECTION 3.    Conditions Precedent to First Amendment. This First Amendment will
be effective as of the First Amendment Effective Date, on the condition that the
following conditions precedent will have been satisfied:
3.1    Counterparts. The Administrative Agent shall have received counterparts
of this First Amendment duly executed by the Borrower, the other Loan Parties
(if any), the Administrative Agent, and the Lenders (or, in the case of any
party as to which an executed counterpart shall not have been received,
telegraphic, telex, or other written confirmation from such party of execution
of a counterpart hereof by such party).
3.2    Representations and Warranties. The representations and warranties in
Section 4 of this First Amendment being true and correct.
3.3    Administrative Agent’s Expenses. The Borrower shall have paid or
reimbursed the Administrative Agent for, to the extent required by Section 9.03
of the Credit Agreement, its reasonable and documented out-of-pocket expenses in
connection with this First Amendment, including the reasonable and documented
fees, charges and disbursements of outside counsel for the Administrative Agent,
in each case for which invoices have been presented two (2) Business Days prior
to the First Amendment Effective Date.
3.4    Beneficial Ownership Regulation. To the extent the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, any Lender
that has requested a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification.
3.5    Other Documents. The Administrative Agent shall have been provided with
such documents, instruments and agreements from the Loan Parties, and the Loan
Parties shall have taken such actions, in each case as the Administrative Agent
may reasonably request of the Loan Parties prior to the satisfaction of the
other conditions in this Section 3 in connection with this First Amendment and
the transactions contemplated hereby.
SECTION 4.    Representations and Warranties. The Loan Parties hereby represent
and warrant to the Administrative Agent and the Lenders party hereto that, as of
the date hereof:
4.1    Accuracy of Representations and Warranties. After giving effect to this
First Amendment, each of the representations and warranties of each Loan Party
contained in the Loan Documents is true and correct in all material respects on
and as of the date hereof (except to the extent that such representations and
warranties are expressly made as of a particular date, in which event such
representations and warranties were true and correct as of such date and any
such representations and warranties that are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects).
4.2    Due Authorization, No Conflicts. The execution, delivery and performance
of this First Amendment by each Loan Party are within each Loan Party’s limited
liability company, limited partnership or corporate power (as applicable), have
been duly authorized by all necessary limited liability company, limited
partnership or corporate action (as applicable), require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
violate or constitute a default under any provision of applicable law or any
material
16

--------------------------------------------------------------------------------



agreement binding upon the Loan Parties, or result in the creation or imposition
of any Lien upon any of the assets of the Loan Parties.
4.3    Validity and Binding Effect. This First Amendment constitutes the valid
and binding obligations of the Loan Parties enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
and the availability of equitable remedies may be limited by equitable
principles of general application.
4.4    Absence of Defaults. Immediately after giving effect to this First
Amendment, no Default or Event of Default has occurred and is continuing under
the Credit Agreement.
4.5    No Defense. No Loan Party has any defense to payment, counterclaim or
rights of set-off with respect to the Secured Obligations on the date hereof.
SECTION 5.    No Waiver. Nothing contained in this First Amendment shall be
construed as a waiver by the Lenders of any covenant or provision of the Credit
Agreement, the other Loan Documents, or of any other contract or instrument
between the Loan Parties and any of the Lenders, and the failure of the Lenders
at any time or times hereafter to require strict performance by the Loan Parties
of any provision thereof shall not waive, affect or diminish any right of the
Lenders to thereafter demand strict compliance therewith. The Administrative
Agent and the Lenders hereby reserve all rights granted under the Credit
Agreement, as amended by this First Amendment, the other Loan Documents, this
First Amendment and any other contract or instrument between the Loan Parties
and the Lenders.
SECTION 6.    Survival of Representations and Warranties. All representations
and warranties made in this First Amendment, including any Loan Document
furnished in connection with this First Amendment, shall survive the execution
and delivery of this First Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any closing shall affect the
representations and warranties or the right of the Administrative Agent to rely
upon them.
SECTION 7.    Expenses. As provided in Section 9.03 of the Credit Agreement and
subject to the limitations expressly set forth therein, the Loan Parties hereby
agree to pay on demand all legal and other reasonable and documented fees, costs
and expenses incurred by the Administrative Agent in connection with the
negotiation, preparation, and execution of this First Amendment and all related
documents.
SECTION 8.    Severability. In case any one or more of the provisions contained
in this First Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this First Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
SECTION 9.    APPLICABLE LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
17

--------------------------------------------------------------------------------



(AND NOT THE LAW OF CONFLICTS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
SECTION 10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS FIRST AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS FIRST AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.     Successors and Assigns. This First Amendment is binding upon and
shall inure to the benefit of the Credit Parties and the Loan Parties and their
respective successors and assigns, except the Loan Parties may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of the Administrative Agent, other than as expressly permitted under the
terms of the Credit Agreement.
SECTION 12.     Counterparts. This First Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this First Amendment by facsimile transmission or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
relating to this First Amendment shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in applicable law, including the Federal Electronic Signatures in
Global National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 13.     Effect of Consent. No consent or waiver, express or implied, by
the Administrative Agent to or for any breach of or deviation from any covenant,
condition or duty by the Loan Parties shall be deemed a consent or waiver to or
of any other breach of the same or any other covenant, condition or duty, unless
such consent or waiver is given in accordance with the requirements of Section
9.02 of the Credit Agreement, as amended by this First Amendment.
SECTION 14.     Headings. The headings of this First Amendment are for
convenience of reference only, are not part of this First Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this First Amendment.
18

--------------------------------------------------------------------------------



SECTION 15.     Reaffirmation of Loan Documents; Extension of Liens. This First
Amendment shall be deemed to be an amendment to the Credit Agreement, and the
Credit Agreement, as amended hereby, and the other Loan Documents are hereby
ratified, approved and confirmed in each and every respect. All references to
the Credit Agreement in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Credit Agreement as amended hereby.
The Loan Parties hereby confirm and agree that all Liens and other security now
or hereafter held by the Administrative Agent for the benefit of the Secured
Parties as security for payment of the Secured Obligations are the legal, valid,
and binding obligations of the Loan Parties, and the amendments herein contained
shall in no manner affect or impair the Secured Obligations or the Liens
securing payment and performance thereof, all of which are ratified and
confirmed.
SECTION 16.     Loan Document. This First Amendment constitutes a “Loan
Document” under and as defined in the Credit Agreement.
SECTION 17.     Entire Agreement. THE CREDIT AGREEMENT, THIS FIRST AMENDMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


19


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date set forth above.
BORROWER:


CACTUS WELLHEAD, LLC




By:    /s/ Stephen Tadlock
Name: Stephen Tadlock
Title: Vice President, Chief Financial Officer
and Treasurer
















--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, a Lender,
Issuing Bank and Swingline Lender




By:    /s/ John Watkins
Name:     John Watkins
Title:     Authorized Officer










--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender




By:    /s/ Tanner J. Pump
Name: Tanner J. Pump
Title:    Senior Vice President





--------------------------------------------------------------------------------



ZIONS BANCOPORATION, N.A. dba
AMEGY BANK, as a Lender




By:    /s/ Brad Ellis
Name:    Brad Ellis
Title:    Senior Vice President













